Citation Nr: 1757317	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Margaret A. Matthews


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to March 2000.  The Veteran died in February 2013, and the appellant is his surviving child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Prior to his death, the Veteran filed a Notice of Disagreement with the July 2008 RO decision for the issue indicated above.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's mother, the legal guardian of the Veteran's minor children, subsequently and timely requested to substitute as the appellant for purposes of processing the claim to completion and submitted the children's birth certificates.  38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  Children take priority over surviving parents,  and the RO properly named the Veteran's oldest child as the substituted claimant.  38 C.F.R. § 3.1010(d).  Therefore, the Veteran's surviving child has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.  The appellant, through her guardian and representative, timely perfected the appeal.


FINDING OF FACT

The Veteran's diagnosis for PTSD has not been attributed to reported in-service stressors; he did not engage in combat with the enemy; there are no service records or other credible evidence that corroborate the occurrence of any reported in-service stressors; and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  The Veteran, the appellant, nor their representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in January 2011.  The examination was adequate.  The examiner reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.



II.  Service Connection for PTSD

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, disorders or hardships of service."  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Where the veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289 (1994).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010, for the revised 38 C.F.R. 
§ 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.  In this case, the claim for PTSD was appealed to the Board in February 2014, and therefore the revised regulation would be applicable.

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013); see also Acevedo v. Shinseki, 25 Vet. App. 286 (2012) ("[T]he examples provided [in subsection (f)(3)] all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records did not show any complaints of, diagnosis of, or treatment for any psychological conditions.  In his February 2004 National Guard retention medical form, the Veteran expressly denied any nervous trouble of any sort (anxiety or panic attacks), frequent trouble sleeping, receiving counseling of any type, depression or excessive worry, being evaluated or treated for a mental condition, attempted suicide, and use of illegal drugs or abuse of prescription drugs.  His psychiatric clinical evaluation was found to be normal.

The Veteran's VA treatment records showed he first sought mental health assistance from the Bedford VA Medical Center (VAMC) in June 2005.  Prior to this, the Veteran had been seen for polysubstance abuse/dependence.  He reported that he thought he had PTSD due to "the kind of life I used to lead."  He reported he had difficulty sleeping and was experiencing nightmares.  He acknowledged drinking to reduce his anxiety and to help him sleep, but drinking also increased his symptoms.  The Veteran was ambivalent about sharing some life details.  He reported several events from his past to provide examples of the issues that "haunt" him, such as problems with family relationships, legal issues, and personal hardship, but did not mentioned his time in service.  In August 2005, the VA psychologist noted the Veteran was avoidant at times and did not seem interested in discussing material related to his history, but the Veteran ultimately stated that it "felt good to have someplace to talk."  The psychologist assessed that the Veteran was experiencing PTSD related to gang violence and a history of abuse, and that his time in the military had not had any impact on his PTSD symptoms.  A January 2007 assessment at a VA Medical Center (VAMC) noted a history of PTSD and alcohol dependence and diagnosed the Veteran with cocaine/alcohol abuse in recent remission, depression not otherwise specified, and probable PTSD.  The results of a January 2011 assessment at the VAMC indicated that the Veteran met DSM-IV Criteria B, C, and D, suggesting a PTSD diagnosis.

The Veteran was afforded a VA examination in January 2011.  Based on the Veteran's report, the examiner identified two stressors that met Criterion A: 1) witnessing the shooting injury of a South Korean soldier at the Demilitarized Zone (DMZ) during his 1997 deployment to Korea; and 2) witnessing a soldier lose an arm in an equipment accident and fearing the soldier would bleed to death.  The examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD; instead, the examiner diagnosed an anxiety disorder, not otherwise specified, as well as alcohol and cocaine dependence, sustained in full remission.  The examiner stated that the Veteran's use of substances was considered to be a psychiatric illness that pre-dated his service period but may have been exacerbated by the traumatic events he was exposed to during service.  However, the Veteran did not meet the full criteria for PTSD, although he exhibited a range of symptoms that were consistent with sub-threshold PTSD, including re-experiencing symptoms and hyperarousal symptoms.  The examiner did not link the anxiety disorder to active duty.  

With respect to the Veteran's stressors, the Veteran alleged witnessing a fire fight and a South Korean soldier being shot during his duty rotation at the Korean DMZ in 1997 and a hand grenade accident at Fort Hood in 1998.  See May 2007 Statement in Support of a Claim for PTSD.  The Veteran's military personnel records indicate that he was deployed to Korea from February 1997 to February 1998 and was stationed at Fort Hood from February 1998 for the remainder of his time in service.  Attempts were made to verify the claimed stressors.  In July 2008, the VA determined that it was unable to verify the incidents identified by the Veteran.  The Veteran subsequently submitted a copy of a document styled "Report for Congress" which is a listing of the chronological provocations of North Korea from 1950 to 2003, which included entries that involved gun fire exchanges at the DMZ with North Korea in April 1997 and July 1997.  It is unclear to the Board where this evidence came from nor the veracity of it.  Significantly, even if the Board assumes for the purposes of this decision that the list is valid,   this evidence does not indicate that the Veteran witnessed or was anywhere near the alleged military action.  The Veteran did not submit any corroborating evidence regarding the equipment accident that severed a fellow serviceman's arm.  The service treatment records do not document that the Veteran injured his shin when a dummy grenade exploded in his hand during a training exercise.  

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  The Board notes that the Veteran was diagnosed with PTSD by a VA psychologist at a VAMC in August 2005, which would satisfy this requirement.  The second requirement for service connection for PTSD is a link between the current symptoms and an in-service stressor established by medical evidence.  In this case, however, the PTSD diagnosis was based on non-service-related stressors and specifically ruled out the Veteran's service as having any impact on his PTSD symptoms.  Therefore, the Veteran did not meet the requirements to establish service connection for PTSD.

In the January 2011 VA examination, the examiner identified in-service stressors, but determined that the Veteran did not meet the diagnostic criteria for PTSD.  Instead, the examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, as well as additional mental disorders of alcohol dependence and cocaine dependence, sustained full remission.  Although the Veteran exhibited a range of symptoms that were consistent with PTSD, he did not meet the full criteria for a diagnosis.  Therefore, the Veteran did not meet the requirements to establish service connection for PTSD.

The Board considered other acquired psychiatric disabilities for service connection, specifically anxiety disorder and depression.  Depression screenings from the VAMC showed negative results for depression and the Veteran regularly denied feeling depressed.  The Veteran was never diagnosed with depression.  The January 2011 VA examiner diagnosed the Veteran with an anxiety disorder, not otherwise specified, but this was based on the Veteran's psychiatric issues associated with his substance abuse prior to entering the service.  Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs.  38 U.S.C. § 105; 38 C.F.R. § 3.301.  Although a substance abuse disorder cannot be service connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  The evidence showed that the Veteran's substance abuse disorder pre-existed his time in service.  There is no evidence to support finding the substance abuse disability as secondary to, or as a symptom of, a service-connected disability.  Therefore, the Veteran did not meet the requirements to establish service connection for other acquired psychiatric disabilities.

For all the foregoing reasons, the claim for service connection for PTSD must be denied.  There is no doubt to be resolved in the Veteran's or the appellant's favor on any point material to this determination.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


